DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on December 30, 
2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2012/0138281 A1 to Santini et al. (“Santini”).										As to claim 1, Santini discloses a cooling plate of a solid state power amplifier, As to claim 2, Santini further discloses wherein the first port (17) corresponds with an outlet (17) and the second port (16) corresponds with an inlet (16) (See Fig. 2, ¶ 0029).														As to claim 4, Santini discloses further comprising a plug (14) disposed in each of the at least one segment (12, 13, 15, 80) that extends through the fourth sidewall (adjacent 16) to seal the channel (See Fig. 2, Fig. 8, ¶ 0031, ¶ 0034, ¶ 0035).			As to claim 5, Santini further discloses wherein the plurality of segments (11, 12, 13, 15, 80) extend parallel to each other in a mounting region, and wherein adjacent segments that extend parallel to each other are configured to flow a coolant in opposite directions (See Fig. 2, Fig. 8).										As to claim 6, Santini further discloses wherein the body (10) comprises aluminum (Al), copper (Cu), or silver (Ag) (See Fig. 2, ¶ 0028).				As to claim 7, Santini further discloses wherein the plurality of segments (11, 12, 13, 15, 80) includes a first segment (11d) extending along proximate the third sidewall (adjacent 17) from the first port (17) towards the second sidewall (adjacent 12) to a first junction, a second segment (12, 13, 15, 80) extending from the first junction towards the fourth sidewall (adjacent 16) to a second junction, and a third segment (11a) extending from the second junction towards the second port (16), wherein the plurality of segments (11, 12, 13, 15, 80) have a substantially uniform cross-sectional flow area (See Fig. 2, Fig. 8) (Notes: the segments comprise orthogonal segments that meet the claimed limitation, where the recited “segment” may comprise parts toward a designated 
    PNG
    media_image1.png
    359
    819
    media_image1.png
    Greyscale
junction).												As to claim 8, Santini further discloses wherein the third segment (11a) extends from the second junction towards the second port (16) to a third junction, and the plurality of segments (11, 12, 13, 15, 80) further includes a fourth segment (12, 13, 15, 80) extending from the third junction towards the third sidewall (adjacent 17) to a fourth junction, a fifth segment (11b) extending from the fourth junction towards the first sidewall (adjacent 16 and 17) to a fifth junction, a sixth segment (12, 13, 15, 80) As to claim 9, Santini further discloses wherein the second segment (12, 13, 15, 80), the fourth segment (12, 13, 15, 80), and the sixth segment (12, 13, 15, 80) are substantially parallel to each other (See Fig. 8).								As to claim 16, Santini discloses a method of cooling a solid state power amplifier, comprising: drilling sidewalls (at 11, 12, 16, 17) of a cooling plate (10) to create a channel within the cooling plate (10) extending from an inlet (16) to an outlet (17), wherein the inlet (16) and the outlet (17) are disposed on a first sidewall (at 16/17) of the cooling plate (10) and the channel has a substantially uniform cross-sectional area, wherein the cooling plate (10) has a first side configured to mount a plurality of heat generating microelectronic components (8), and wherein the channel is configured to circulate a liquid coolant; and flowing a liquid coolant (¶ 0026) from a coolant source through the channel (See Fig. 1, Fig. 2, Fig. 3, Fig. 6, Fig. 8, ¶ 0025, ¶ 0026, ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0031, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0041, ¶ 0042).					As to claim 19, Santini further discloses wherein drilling sidewalls of the cooling plate (10) comprises drilling a segment (11) from the inlet (16) into the cooling plate (10), drilling a segment (11) from the outlet (17) into the cooling plate (10), and drilling a segment (12, 13, 15) from a sidewall orthogonal to the first sidewall (at 16/17) to at least one of the segment (11) from the inlet (16) or the segment (11) from the outlet (17) (See Fig. 2, ¶ 0029, ¶ 0030).											As to claim 20, Santini discloses further comprising plugging (14) the channel at .
											
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0138281 A1 to Santini et al. (“Santini”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0313405 A1 to Asai et al. (“Asai”). The teaching of Santini has been discussed above.									As to claim 3, although Santini discloses the channel, wherein the dimensions of the body (10) may be determined as required (See Fig. 2, ¶ 0028), Santini does not further disclose wherein at least one of: the channel has a diameter of about 4.0 mm to about 15.0 mm or a distance between the first sidewall and the second sidewall is about 300.0 mm to about 700.0 mm.									However, Asai does disclose wherein the channel (14) has a diameter of about 4.0 mm to about 15.0 mm (See Fig. 3, ¶ 0092, ¶ 0093, ¶ 0094).					In view of the teaching of Asai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Santini to have wherein at least one of: the channel has a diameter of about 4.0 mm to about 15.0 mm or a distance between the first sidewall and the second sidewall is about 300.0 mm to about 700.0 mm because having such a channel diameter allows cooling water to pass through the channel to maintain a fixed temperature (See ¶ 0094).	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0138281 A1 to Santini et al. (“Santini”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0183409 A1 to Zhou et al. (“Zhou”). The teaching of Santini has been discussed above.										As to claim 10, although Santini discloses the plurality of heat generating microelectronic components (8) (See Fig. 2, ¶ 0025), Santini does not further disclose wherein the heat generating microelectronic components include field-effect transistors.		However, Zhou does disclose wherein the heat generating microelectronic components (190) include field-effect transistors (See Fig. 1, Fig. 2, ¶ 0048).			In view of the teaching of Zhou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Santini to have wherein the heat generating microelectronic components include field-effect transistors because it is well known that the microelectronic components of a power supply comprise field-effect transistors to power high load devices such as electric motors in electrified vehicles (See ¶ 0048).  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0138281 A1 to Santini et al. (“Santini”) as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2003/0032382 A1 to Suzuki et al. (“Suzuki”). The teaching of Santini has been discussed above.							As to claim 17, although Santini discloses wherein flowing the liquid coolant comprises flowing cooling liquid (See ¶ 0026), Santini does not further disclose wherein flowing the liquid coolant comprises flowing at least one of water, deionized water, or ethylene glycol (CH2OH)2.											However, Suzuki does disclose wherein flowing the liquid coolant comprises 2OH)2 (See ¶ 0028).													In view of the teaching of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Santini to have wherein flowing the liquid coolant comprises flowing at least one of water, deionized water, or ethylene glycol (CH2OH)2 because these coolants can serve as the liquid to cool the solid state power amplifier (See ¶ 0028).				As to claim 18, Santini in view of Suzuki further discloses wherein the liquid coolant has a temperature of about 5.0 to about 25.0 degrees Celsius (See ¶ 0028).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0183409 A1 to Zhou et al. (“Zhou”) in view of U.S. Patent Application Publication No. 2019/0077275 A1 to Capati et al. (“Capati”).												As to claim 11, although Zhou discloses a solid state power amplifier, comprising: a cooling plate (101) having a first side configured to mount a plurality of heat generating microelectronic components (190) and a channel (106, 108) disposed within the cooling plate (101) and extending from an inlet (102) to an outlet (104), wherein the inlet (102) and the outlet (104) are disposed on a first sidewall of the cooling plate (101), wherein the channel (106, 08) is configured to circulate a coolant, and wherein the cooling plate (101) includes a recess (130) proximate the first sidewall that includes one or more cutouts (134) extending through the cooling plate (101) to accommodate components (140) of the solid state power amplifier (See Fig. 1, Fig. 2, Fig. 3, ¶ 0028, ¶ 0029, ¶ 0031, ¶ 0032, ¶ 0049), Zhou does not further disclose wherein As to claim 12, Zhou in view of Capati further discloses wherein the cooling plate (101/105) has a width of about 350.0 mm to about 482.0 mm (See Zhou and Capati ¶ 0023).												As to claim 13, Zhou in view of Capati further discloses wherein the cooling plate (101/105) has a length of about 300.0 mm to about 700.0 mm (See Zhou and Capati ¶ 0023).											As to claim 14, Zhou further discloses wherein the cooling plate (101) includes a first portion (left) proximate the first sidewall and a second portion (right), wherein the second portion (right) includes a mounting region having threaded holes (at 132, 170) configured to mount the plurality of heat generating microelectronic components (190) (See Fig. 2) (Notes: the threaded holes to secure the plurality of heat generating As to claim 15, Zhou further discloses wherein the channel (106, 108) includes a plurality of segments that extend parallel to each other in the second portion (right) corresponding with the mounting region, and wherein adjacent segments that extend parallel to each other are configured to flow the coolant in opposite directions (from inlet and to outlet) (See Fig. 3).
	Further, the applicant also has not established the critical nature of the diameter, distance, thickness, width, length, and temperature. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 		It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations in light of design requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicant's arguments with respect to claims 1, 11, and 16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure:
Morra (US 2010/0078155 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815